                                                                                                                         Entered on Docket
                                                                                                                         January 07, 2019
                                                                                                                         EDWARD J. EMMONS, CLERK
                                                                                                                         U.S. BANKRUPTCY COURT
                                                                                                                         NORTHERN DISTRICT OF CALIFORNIA

                                                                   1   Jeremy V. Richards (CA SBN 102300)
                                                                       Gail S. Greenwood (CA SBN 169939) Signed and Filed: January 7, 2019
                                                                   2   PACHULSKI STANG ZIEHL & JONES LLP
                                                                       10100 Santa Monica Blvd., 13th Floor
                                                                   3   Los Angeles, CA 90067
                                                                       Telephone: 310/277-6910
                                                                   4   Facsimile: 310/201-0760              ________________________________________
                                                                       E-mail: jrichards@pszjlaw.com        DENNIS MONTALI
                                                                                ggreenwood@pszjlaw.com      U.S. Bankruptcy Judge
                                                                   5

                                                                   6   Attorneys for Bradley D. Sharp, Plan Administrator under
                                                                       the Confirmed First Amended Chapter 11 Plan of
                                                                   7   Liquidation Dated January 31, 2018 for Liberty Asset
                                                                       Management Corporation
                                                                   8
                                                                                                        UNITED STATES BANKRUPTCY COURT
                                                                   9
                                                                                                        NORTHERN DISTRICT OF CALIFORNIA
                                                                  10
                                                                                                                SAN FRANCISCO DIVISION
                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   In re:                                                    Case No.: 3:18-bk-30581-DM
                                        LOS ANGELES, CALIFORNIA




                                                                  13   TSAI LUAN HO,
                                           ATTORNEYS AT LAW




                                                                                                                                 Chapter 7
                                                                  14                               Debtor.

                                                                  15                                                             Case No.: 3:18-ap-03041-DM
                                                                       BRADLEY D. SHARP, PLAN
                                                                  16   ADMINISTRATOR UNDER THE
                                                                       CONFIRMED FIRST AMENDED CHAPTER                           ORDER APPROVING STIPULATION
                                                                  17   11 PLAN OF LIQUIDATION DATED                              REGARDING TEMPORARY STAY OF
                                                                       JANUARY 31, 2018 FOR LIBERTY ASSET                        LITIGATION
                                                                  18   MANAGEMENT CORPORATION,

                                                                  19                               Plaintiff,

                                                                  20                 vs.

                                                                  21   TSAI LUAN HO, an individual,

                                                                  22                               Defendant.

                                                                  23

                                                                  24            The Court, having read and considered the Stipulation Regarding Temporary Stay of

                                                                  25   Litigation (the “Stipulation”) [Docket No. 20], and good cause appearing therefor,

                                                                  26            IT IS HEREBY ORDERED:

                                                                  27            1.      The Stipulation is approved.

                                                                  28


                                                                       DOCS_SF:98713.1 52593/003                                                  ORDER APPROVING STIPULATION
                                                                   Case: 18-03041          Doc# 21         Filed: 01/07/19   Entered:
                                                                                                                              1       01/07/19 15:32:43      Page 1 of 3
                                                                   1           2.       The Court shall retain jurisdiction with respect to any disputes specifically arising

                                                                   2   from or relating to this Stipulation.

                                                                   3
                                                                                                               * * * END OF ORDER * * *
                                                                   4

                                                                   5

                                                                   6

                                                                   7

                                                                   8

                                                                   9

                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_SF:98713.1 52593/003                                              ORDER APPROVING STIPULATION
                                                                   Case: 18-03041         Doc# 21     Filed: 01/07/19     Entered:
                                                                                                                           2       01/07/19 15:32:43        Page 2 of 3
                                                                   1                                        COURT SERVICE LIST

                                                                   2

                                                                   3

                                                                   4

                                                                   5

                                                                   6

                                                                   7

                                                                   8

                                                                   9

                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_SF:98713.1 52593/003                                      ORDER APPROVING STIPULATION
                                                                   Case: 18-03041         Doc# 21   Filed: 01/07/19   Entered:
                                                                                                                       3       01/07/19 15:32:43   Page 3 of 3
